Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims 
The amendment filed on Feb. 24, 2021 is acknowledged. Claims 1, 3-7, 9-12, and 14-23 are currently pending and under examination in the instant office action
The restriction requirement between product and process claims, as set forth in the Office action mailed on 9/22/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Accordingly, withdrawn claims 19-20 and 22 have been rejoined and considered for patentability.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The terminal disclaimer filed on 11/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Applications: 17/003323, 16/319086, 

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Vandana Awasthi on Feb. 24, 2021.
Claims are amended as follows: 
In claim 1, insert -- wherein the swellable water-soluble hydrophilic polymer is present in an amount of from about 5 wt% to about 35 wt%, based on the total weight of the core -- after  “orifice” in line 10.
In claim 14, delete [13] in line 1 and replace with --1--.  
In claim 18, insert -- wherein the swellable water-soluble hydrophilic polymer is present in an amount of from about 5 wt% to about 35 wt%, based on the total weight of the core -- after  “trimethylammonioethyl methacrylate chloride (1:2:0.2)” in line 6.
In claim 18, insert --and the tablet provides an extended release of pyridostigmine or a pharmaceutically acceptable salt thereof for at least about 14 hours-- after “tablet / day”  in the last line .

In claim 20, insert -- wherein the swellable water-soluble hydrophilic polymer is present in an amount of from about 5 wt% to about 35 wt%, based on the total weight of the core -- after  “orifice” in line 9.
In claim 20, delete [bromide] in line 21 and replace with --or a pharmaceutically acceptable salt thereof--.
In claim 21, insert -- wherein the swellable water-soluble hydrophilic polymer is present in an amount of from about 5 wt% to about 35 wt%, based on the total weight of the core -- after  “orifice” in line 7.
In claim 22, insert -- wherein the swellable water-soluble hydrophilic polymer is present in an amount of from about 5 wt% to about 35 wt%, based on the total weight of the core -- after  “orifice” in line 9.
In claim 23, insert -- wherein the swellable water-soluble hydrophilic polymer is present in an amount of from about 5 wt% to about 35 wt%, based on the total weight of the core -- after  “orifice” in line 7.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. In view of the amendment and Applicant’s persuasive arguments, the outstanding 103 rejection is hereby withdrawn. The cited prior art references in combination fail to teach, motivate or suggest the use of the permeable elastic membrane comprising a copolymer based on ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride (1:2:0.2) and a plasticizer which surround a core and contains an least one orifice for preparing pyridostigmine gastroretentive dosage form or tablet comprising a core comprising from about 50 mg to about 400 mg of pyridostigmine or a pharmaceutically acceptable salt thereof, specific organic acid such as succinic acid, and a carbonate salt and a bicarbonate salt as gas generating agent, and a specific swellable water-soluble hydrophilic polymer; wherein the dosage form provides an extended release of pyridostigmine for at least about 14 hours or the tablet floats in about 30 minutes or less, and expands in about 60 minutes or less to a size that prevents its passage through a pyloric sphincter of a human when in contact with media simulating gastric conditions as claimed. Also, there is no reasonable expectation of success to arrive at the claimed invention by modifying the teachings of the prior art references.   Thus, the claimed invention are both novel and unobvious over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7, 9-12, and 14-23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611